            Case 1:15-cr-00619-AJN Document 78 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           8/31/2020
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :      15-cr-619 (AJN)
                                                                       :
Ramel Bain,                                                            :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        A presentment, arraignment, and conference on alleged violations of supervised release is

currently scheduled for September 11, 2020 at 1 p.m. Dkt. No. 77. In light of the COVID public

health crisis, there are significant safety issues related to in-court proceedings. If the Defendant

is willing to waive his physical presence, this proceeding will be conducted remotely. To that

end, defense counsel shall confer with the Defendant regarding waiving his physical presence

and provide the attached waiver form to him. If the Defendant consents and is able to sign the

form (either personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020, by

defense counsel), defense counsel shall file the executed form at least 24 hours prior to the

proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

        SO ORDERED.

Dated: August 31, 2020                                     __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
             Case 1:15-cr-00619-AJN Document 78 Filed 08/31/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
                   RAMEL BAIN,
                                       Defendant.                               15-CR-619 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Violation of Supervised Release

         I am aware that I have been charged with violations of supervised release and that the Court
         has scheduled a conference to address the charges. I have consulted with my attorney about
         those charges. I understand I have a right to appear before a judge in a courtroom in the
         Southern District of New York and to have my attorney beside me as I do. I am also aware
         that the public health emergency created by the COVID-19 pandemic has interfered with
         travel and restricted access to the federal courthouse. I have discussed these issues with my
         attorney. By signing this document, I wish to advise the court that I willingly give up my right
         to appear in person before the judge. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me so long as my
         attorney is able to participate in the proceeding on my behalf and I am able to speak privately
         with my attorney at any time during the proceeding if I wish to do so.

Date:              _________________________                         ____________________________
                   Print Name                                              Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the specifications
         of violation of supervised release, my client’s rights to attend and participate in the criminal
         proceedings encompassed by this waiver, and this waiver form. I affirm that my client
         knowingly and voluntarily consents to the proceedings being held with my client and me both
         participating remotely.


Date:              __________________________                              _____________________________
                   Print Name                                              Signature of Defense Counsel


Accepted:          ________________________
                   Signature of Judge
                   Date:


                                                               2
